 508DECISIONSOF NATIONALLABOR RELATIONS BOARDFontaine Truck Equipment CompanyandAluminumWorkers International Union,AFL-CIO. Cases 10-CA-8313, 10-CA-8338, and 10-RC-8135February 22, 1972SUPPLEMENTAL DECISION, ORDER, ANDCERTIFICATION OF RESULTSBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn February 19, 1971, Trial Examiner William J.Brown issued his Decision in the above-entitled con-solidated proceeding, finding that Respondent had en-gaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending that itcease and desist therefrom and take certain affirmativeaction. The Trial Examiner further found that certainconduct of Respondent set forth in Union Objections 1,3, and 4' interfered with the election which had beenconducted in Case 10-RC-8135, pursuant to a Stipula-tion for Certification Upon Consent Election, andrecommended that the election be set aside and that asecond election be directed. Thereafter, Respondentfiled timely exceptions to the Trial Examiner's Decisionand a supporting brief.On September 17, 1971, the Board issued an OrderRemanding Proceeding to Trial Examiner' for consid-eration of a tape recording bearing on certain issues,viz, independent 8(a)(1) allegations and Union Objec-tion 1, based on alleged threats to employee Gardner;and an 8(a)(3) allegation and Union Objection 4, basedon the alleged discriminatory discharge of Gardner.The Board further found, contrary to the Trial Exam-iner, that Union Objection 3 should be overruled. Fi-nally the Board deferred consideration of the Trial Ex-aminer's findings which were not the subject ofobjections to the election, that Respondent violated8(a)(l) by coercive interrogation and by soliciting anemployee to report on union activities of a fellow em-ployee.On October 15, 1971, Trial Examiner William J.Brown issued his Supplemental Decision dismissing theallegations of 8(a)(1) and (3) conduct involving Gard-ner and overruling Objections 1 and 4. No exceptionshave been filed to the Trial Examiner's SupplementalDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-'The only other objection to the election was designated as Objection 2and was not before the Trial Examiner since it had previously been over-ruled by the Regional Director'193 NLRB No 30tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In the absence of exceptions thereto, the Boardadopts,pro forma,the Trial Examiner's dismissal of the8(a)(1) and (3) allegations involving Gardner and hisrecommendation that Objections 1 and 4 be overruled.The only issuesremainingfor consideration arise fromRespondent's exceptions to the independent8(a)(1)findings based on interrogating and soliciting an em-ployee to report union activities of another employee.The Board, in this connection, has duly considered theentire record in this proceeding, including the TrialExaminer's Decision, his Supplemental Decision, andthe exceptions and brief, and has decided, except asnoted below, to adopt the Trial Examiner's findings,conclusions, and recommendations.'Case 10-RC-8135As all objections to the election have been overruledand since the Union failed to receive a majority of thevalid votes cast, we shall certify the results of the elec-tion.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Fontaine Truck Equipment Company, Ha-leyville,Alabama, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Ex-aminer's recommended Order.CERTIFICATION OF RESULTSIt is hereby certified that a majority of valid votes hasnot been cast for Aluminum Workers InternationalUnion,AFL-CIO,and that said labor organization isnot the exclusive representative of the employees in theappropriate unit, within the meaning of Section 9(a) ofthe NationalLaborRelations Act, as amended.'We find it unnecessary and do not pass upon the Trial Examiner'sfinding that Foreman Gunter coerceively interrogated Gardner, since thatfinding is cumulative and in no event would affect the remedyTRIAL EXAMINER'S SUPPLEMENTAL DECISIONWILLIAM J. BROWN, Trial Examiner: This SupplementalDecision is issued pursuant to the Board's Decision and Or-der dated September 17, 1971, remanding proceedings hereinfor ;onsideration of evidence consisting of a tape recordingof the exit interview of employee Talmadge Gardner, an al-leged discriminatee and a witness concerning certain allegedinstances of interference, restraint, and coercion and conductaffecting the results of the election conducted herein on April24, 1970. There is no question concerning the accuracy of thetape recording and the transcription thereof, both received as195 NLRB No. 94 FONTAINE TRUCK EQUIPMENT CO.509part of the record of the hearing as Respondent's rejectedexhibits. The Examiner has, pursuant to the Board's Orderof Remand, considered the transcription of the tape recordingand issues the following.SUPPLEMENTAL FINDINGS OF FACT AND CONCLUSIONSOF LAWIFINDINGS OF FACTA. ThreatsAt the hearing herein Gardner testified that on April 18,1970, Supervisor Gunter threatened him in the vicinity of hishome by stating that unless he changed his mind about theUnion it might not be wise for Gardner to return to work.Gunter's testimony denied being in theareaof Gardner'shome on the day in question and denied ever making such athreat. In the course of his exit interview, as appears from thetape recording thereof, Gardner denied having told the Unionthat he had been threatened by a supervisor on the occasionin question and also denied that a supervisor had threatenedhim on the occasion in question. On appraisal of the newlyconsidered evidence, I credit Gunter's account and recom-mend dismissal of the allegations of the complaint in thisrespect. It is also concluded that Objection 1 to conductaffecting the results of the election should be dismissed.B.Gardner's DischargeAs appears from the original Trial Examiner's Decision inthismatter, I reached the conclusion that Gardner's dis-charge was discriminatorily motivated primarily on the tes-timony of Gardner to the effect that when, in the course ofhis exit interview, he attempted to explain his most recentabsence, Norman threw on the table a Union telegram pro-testing an alleged threat against Gardner and forthwith dis-charged him without listening to Gardner's offer of an expla-nation of his absence. The tape recording casts a differentlight on the discharge interview. It clearly indicates not onlyan utter absence of antiunion utterances throughout the inter-view but also a genuine concern for Gardner's personal prob-lems. There is no doubt but that the absenteeism of Gardnerwas not only substantial but also of relatively serious effect onthe Company's operations planning. I conclude that the evi-dence does not preponderate in favor of the conclusion thathe was discharged in reprisal for his Union activity; it is alsoconcluded that Union Objection 4 to conduct affecting elec-tion results should be dismissed.On the basis of the foregoing Supplemental Findings ofFact and upon the entire record in this case I make thefollowing supplemental conclusions of law replacing, whereinconsistent therewith, Conclusions of Law previously en-tered herein.IICONCLUSIONS OF LAW1The Companyhas not engaged in unfair labor practicesin the nature of threats of reprisal for employee Union ac-tivity;2.The Companyhas not engaged in unfair labor practiceswithin the purview of Section8(a)(3) of the Act;3.Union Objections1and 4 to conduct affecting the resultsof the election herein have no ment and should be dismissed;proceedings in the representation case should be remanded tothe Regional Director for further proceedings not inconsist-ent with the findings and conclusions herein and with theBoard's order of September17, 1971.On the basisof theforegoing Supplemental Findings ofFact and Conclusions of Law and upon the entire record inthis case, I herebyissue the following Supplemental Recom-mended Order in lieu of the previous Recommended Order:'ORDERFontaine Truck Equipment Company, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirsympathy respecting the Union.(b) Soliciting employees to ascertain and report to theCompany concerning Union activities of fellow employees.(c) In any like or related manner interfering with, restrain-ing or coercing employees in the exercise of their rights underSection 7 of the Act2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a) Post at its Haleyville plant copies of the notice attachedhereto and marked "Appendix."' Copies of said notice, onforms provided by the Regional Director for Region 10, shallafter being duly signed by an authorized representative of theCompany, be posted immediately upon receipt thereof and bemaintained by the Company thereafter for a period of 60consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Company to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director in writing within 20 daysfrom receipt of this Decision what steps have been taken tocomply with the terms hereof.''In the event no exceptions are filed as provided by Section 102.46 ofthe Rules andRegulationsof the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules andRegulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes3in the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the noticereading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 10, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWe herebynotifyour employees that:WE WILL NOTcoercively question our employees con-cerning their feelings with respect to Aluminum Work-ers International Union,AFL-CIOWE WILL NOTask employees to find out and report tothe Company concerning the attitude of other employeestoward the above-named Union.WE WILL NOTby such coercive questioning or re-quests for reports,or in any like or related manner inter-ferewith,restrain,or coerce employees in the exercise oftheir rights to join or assist the above-named or anyother union. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDFONTAINE TRUCKThis notice must remain posted for 60 consecutive daysEQUIPMENT COMPANYfrom the date of posting and must not be altered, defaced, or(Employer)covered byany other material. Any questions concerning thisDatedBy(Representative)(Title)Thisis an official notice and must notbe defaced by any-one.notice or compliance with its provisions may be directed tothe Board'sOffice,1417 CityFederal Building,2026 SecondAvenueNorth,Birmingham,Alabama35203,Telephone205-325-3877